Citation Nr: 1302329	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  12-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury to the bilateral lower extremities.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to June 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

The Veteran's service treatment records are not of record, as the RO determined in September 2011 that they were destroyed in the National Personnel Records Center's (NPRC) 1973 fire at their St. Louis, Missouri facility.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran contends that service connection is warranted for residuals of a cold weather injury to the bilateral lower extremity.  In various lay statements, he reported that he had frostbite in his legs while serving in Tagu, Korea during active duty service.  He reported that he has had pain in his legs ever since active duty service.  He also noted that he takes prescription medication for the pain in his lower extremities.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As noted above, the Veteran's service treatment records are not available, and are presumed to have been destroyed in a fire at the NPRC in 1973.  The Veteran provided lay statements that he had frostbite in his lower extremities during service and that he has had pain in his lower extremities continuously since that time.

In a March 2011 statement, the Veteran's granddaughter reported that the Veteran told her that he was exposed to extremely cold weather while serving as a guard in South Korea, and described numbness and tingling in his legs and feet.  She also stated that, for as long as she could remember, the Veteran has had pain in his legs and feet.

In light of the assertions of exposure to cold in service and the heightened duty to assist when service records are missing, the Board finds that the criteria for an examination are met.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  There are complaints of current pain, evidence of exposure in service and at least some indication of a link to service.  A VA examination should be provided so that a diagnosis and etiology opinion can be obtained.

The Veteran also contends that he has tinnitus and bilateral hearing loss as a result of exposure to acoustic trauma during active duty service.  The Veteran alleges acoustic trauma during service from exposure to howitzers at Fort Knox, Kentucky for a period of several weeks.  He indicated that he was not provided hearing protection at that time.  He stated that he began experiencing tinnitus during service, and that he has had tinnitus since then.  As noted above, the Veteran's service treatment records are unavailable.  Nevertheless, the Veteran is competent to report exposure to noise during service as well as symptoms capable of lay observation, including ringing in his ears.  

Additionally, an October 2010 VA treatment record shows that the Veteran has sloping to severe sensorineural hearing loss in the right ear and sloping to profound sensorineural hearing loss in the left ear.  Word recognition scores were 76 percent in the right ear and 76 percent in the left ear; thus, the Veteran meets the criteria for impaired hearing under the pertinent VA regulations.  See 38 C.F.R. § 3.385 (2012).  Although the medical evidence of record does not show a diagnosis of tinnitus, tinnitus is a "subjective" disorder, as its existence is generally determined by whether or not a veteran claims to experience it.  Thus, the Court has held that, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, as the Veteran has in this case, then a diagnosis of tinnitus is generally applied without further examination.  Id. at 374.  As the Veteran reported experiencing tinnitus during an October 2010 VA audiology consultation as well as in lay statements submitted after he filed his claim, a current diagnosis of tinnitus is of record.

The Veteran has provided competent and credible statements that he was exposed to acoustic trauma during service and there is evidence that he currently has tinnitus and bilateral hearing loss; accordingly, the Board believes that he should be provided with a VA examination addressing the etiology of these disorders.  McLendon, 20 Vet. App. at 83.

Lastly, the most recent VA treatment records in the file are form January 2011.  Records up to the present from the VA Medical Center in Kansas City, Missouri must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)
1.  Obtain all treatment records for the Veteran from the VA Medical Center in Kansas City, Missouri dated from January 2011 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA audiology examination to determine the current nature and etiology of his tinnitus and bilateral hearing loss.  Ask the examiner to review the claims file in conjunction with the examination, especially the Veteran's lay statements as to his in-service acoustic trauma, tinnitus, and bilateral hearing loss; and interview the Veteran as to the nature and approximate onset of his tinnitus and bilateral hearing loss, as well as his history of military, post-service occupational, and post-service recreational noise exposure.  Based on findings derived from the examination, as well as review of the claims file, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus or bilateral hearing loss is etiologically related to his military service, to include the acoustic trauma from exposure to howitzers for several weeks without the use of hearing protection asserted by the Veteran in his October 2011 notice of disagreement, of record.  A complete rationale must be provided for any opinion offered.

3.  Schedule the Veteran for an examination to determine if he suffers from any residuals of frostbit or other cold injury to his bilateral legs and feet.  All necessary tests should be conducted.  If residuals of frostbite or other cold injuries to the bilateral legs and/or feet  are diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's residuals of frostbite or other cold injuries to the bilateral legs and/or feet are caused by or related to service.  A complete rationale must be provided for any opinion offered.

4.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

5.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




Department of Veterans Affairs


